Case 3:19-cv-00050-NKM-JCH Document 80 Filed 04/28/21 Page 1 of 4 Pageid#: 2322




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION


    TINA M. MCCOY,                                               CASE NO. 3:19-cv-00050
                                        Plaintiff,
                   v.                                            MEMORANDUM OPINION &
                                                                 ORDER
    UNIVERSITY OF VIRGINIA MEDICAL
    CENTER, et al.,
                                                                  JUDGE NORMAN K. MOON

                                       Defendants.



         Federal Rule of Civil Procedure 54(b) permits a district court to enter final judgment as to

 one or more but fewer than all claims in an action involving multiple claims or multiple parties.

 Fed. R. Civ. P. 54(b). Plaintiff Tina McCoy filed an unopposed motion for entry of final judgment

 under the rule, asking the Court to enter final judgment as to counts two through eleven of the

 amended complaint and as to all Defendants in the case except Defendant Charles Wilson. Dkt. 77.

 The Court will grant the unopposed motion. See Dkt. 79.

         Rule 54(b) certification involves two steps. First, the district court must determine that the

 judgment is final. Curtiss-Wright Corp. v. Gen. Elec. Corp., 446 U.S. 1, 7 (1980). Second, the

 district court must determine whether there is any just reason for delay. Fed. R. Civ. P. 54(b)

 (“When an action presents more than one claim for relief—whether as a claim, counterclaim,

 crossclaim, or third-party claim—or when multiple parties are involved, the court may direct entry

 of a final judgment as to one or more, but fewer than all, claims or parties only if the court expressly

 determines that there is no just reason for delay.”). In determining whether there is no just reason


                                                     1
Case 3:19-cv-00050-NKM-JCH Document 80 Filed 04/28/21 Page 2 of 4 Pageid#: 2323




 for delay, courts consider the following five factors: “(1) the relationship between the adjudicated

 and unadjudicated claims; (2) the possibility that the need for review might or might not be mooted

 by future developments in the district court; (3) the possibility that the reviewing court might be

 obliged to consider the same issue a second time; (4) the presence or absence of a claim or

 counterclaim which could result in a set-off against the judgment sought to be made final; (5)

 miscellaneous factors such as delay, economic and solvency considerations, shortening the time

 of trial, frivolity of competing claims, expense, and the like.” Braswell Shipyards, Inc. v. Beazer

 E., Inc., 2 F.3d 1331, 1335–36 (4th Cir. 1993).

         This case came before the Court after it was removed from Albemarle County Circuit Court

  in 2019. Dkt. 1. Along with the removal notice was Plaintiff’s amended complaint, which asserted

  eleven counts against four defendants.1 Dkt. 1-3. Plaintiff sued (1) Wilson under counts one and

  nine, (2) Ryan Rall under counts three and nine, (3) the Commonwealth of Virginia under counts

  two through eleven, and (4) the Rector and Board of Visitors of the University of Virginia under

  counts nine through eleven. Id.

         The Court has entered three separate Orders and Memorandum Opinions in this case. Dkts.

  47, 59, 69. As a result, “[t]he assault and battery claims against [Charles] Wilson are all that remain

  in this case.” Dkt. 68 at 20. Because there has been an “ultimate disposition of individual claim[s]

  entered in the course of a multiple claims action,” the judgment as to counts two through eleven




         1
           Counts one and three are individual claims of assault and battery and counts two and four
  are respondeat superior claims for assault and battery. The remaining counts are as follows:
  negligent hiring and retention (counts five and six), negligence or gross negligence (count seven),
  common law wrongful termination of employment (count eight), intentional infliction of
  emotional distress (count nine), gender discrimination and hostile work environment (count ten),
  and retaliation (count eleven).

                                                    2
Case 3:19-cv-00050-NKM-JCH Document 80 Filed 04/28/21 Page 3 of 4 Pageid#: 2324




  and the termination of Defendants Rall, the Commonwealth, and the Board of Visitors is final. See

  Curtiss-Wright, 446 U.S. at 7.

         Further, the Court finds that there is no just reason for delaying entry of final judgment. As

  a preliminary matter, there is no significant relationship between the adjudicated claims (counts

  two through eleven) and the remaining unadjudicated claim (count one against Wilson). The

  remaining claim for assault and battery only involves Wilson, and Wilson was not named as a

  defendant in any of the claims that are the subject of this motion. 2 Entry of final judgment would

  have no effect on the last remaining count against Wilson because the adjudicated counts all

  concern different theories of liability against different defendants.

         Moreover, an appeal of counts two through eleven would not be mooted by further

  developments in this Court, and there is no reason to believe that the reviewing appellate court

  would have to consider the same issue again, once count one is adjudicated. The outcome of

  Plaintiff’s claim for assault and battery against Wilson is separate and distinct from the already

  adjudicated legal issues that would be reviewed on appeal. See Dkt. 47 (ruling that counts two and

  four through eight failed to meet the requirements of the Virginia Tort Claims Act and dismissing

  those Counts under Fed. R. Civ. P. 12(b)(1) against the Commonwealth); Dkts. 58–59 (ruling that

  Plaintiff failed to plead a prima facie case of retaliation under Title VII against the Board of

  Visitors); Dkts. 68–69 (granting summary judgment in favor of Defendants Rall, Commonwealth,

  and Board of Visitors on counts two, nine, ten, and eleven).

         There are also no pending claims or counterclaims which could result in a set-off against

  the judgment Plaintiff is requesting. Further, this case was set for trial in 2020 but was continued



         2
           Wilson is named as a defendant under count nine, but because he remains a defendant for
  the assault and battery claim, Plaintiff’s motion does not include count 9 as to him. Dkt. 78 at 2
  n. 1.

                                                    3
Case 3:19-cv-00050-NKM-JCH Document 80 Filed 04/28/21 Page 4 of 4 Pageid#: 2325




  due to COVID-19. Now it has been continued again—for other exigent circumstances. Dkt. 75

  (granting unopposed motion to continue until at least June 21, 2021). Entering final judgment will

  allow Plaintiff to appeal this Court’s rulings on counts two through eleven without needlessly

  waiting.

         For the reasons stated, there is no just reason for delay. It is hereby ORDERED that

  Plaintiff’s unopposed motion for entry of final judgment, Dkt. 77, is GRANTED. FINAL

  JUDGMENT is directed and entered as to counts two through eleven of the amended complaint

  and as to Defendants Ryan Rall, the Commonwealth of Virginia, and the Rector and Board of

  Visitors of the University of Virginia.

         The Clerk of Court is directed to send a certified copy of this Memorandum Opinion and

  Order to all counsel of record.

                      28th day of April, 2021.
         Entered this _____




                                                  4
